Name: Regulation (EU) 2019/1154 of the European Parliament and of the Council of 20 June 2019 on a multiannual recovery plan for Mediterranean swordfish and amending Council Regulation (EC) No 1967/2006 and Regulation (EU) 2017/2107 of the European Parliament and of the Council
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 12.7.2019 EN Official Journal of the European Union L 188/1 REGULATION (EU) 2019/1154 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2019 on a multiannual recovery plan for Mediterranean swordfish and amending Council Regulation (EC) No 1967/2006 and Regulation (EU) 2017/2107 of the European Parliament and of the Council THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The objective of the Common Fisheries Policy (CFP), as set out in Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3), is to ensure exploitation of marine biological resources that provides sustainable economic, environmental and social conditions. (2) The Union is Party to the International Convention for the Conservation of Atlantic Tunas (the ICCAT Convention). (3) At the 2016 Annual Meeting of the International Commission for the Conservation of Atlantic Tunas (ICCAT) in Vilamoura, Portugal, the ICCAT Contracting Parties and Cooperating non-Contracting Parties, Entities or Fishing Entities recognised the need to address the alarming situation of swordfish (Xiphias gladius) in the Mediterranean Sea (Mediterranean swordfish), which has been overfished over the last 30 years. To that end, including avoiding the collapse of the stock, and after analysing the scientific advice of the Standing Committee on Research and Statistics (SCRS), ICCAT adopted Recommendation 16-05 establishing a multiannual recovery plan for Mediterranean swordfish (ICCAT recovery plan). In view of the fact that the current biology, structure and dynamic of the Mediterranean swordfish stock does not allow the achievement of levels of biomass capable of producing the maximum sustainable yield (MSY) in the short term, even if drastic and urgent management measures such as a total closure of the fishery were adopted, the ICCAT recovery plan is to cover the period 2017 2031. ICCAT Recommendation 16-05 entered into force on 12 June 2017 and is binding on the Union. (4) The Union informed the ICCAT Secretariat by letter, in December 2016, that certain measures laid down in ICCAT Recommendation 16-05 were to enter into force in the Union in January 2017, in particular in relation to the closure period established from 1 January to 31 March, and the allocation of quotas for Mediterranean swordfish fisheries. All other measures laid down in ICCAT Recommendation 16-05, together with some of the measures already implemented, should be included in the recovery plan set out in this Regulation. (5) In accordance with Article 29(2) of Regulation (EU) No 1380/2013, the positions of the Union in regional fisheries management organisations are to be based on the best available scientific advice so as to ensure that fishery resources are managed in accordance with the objectives of the CFP, in particular with the objective of progressively restoring and maintaining populations of fish stocks above biomass levels capable of producing MSY, even if in this particular case the date by which that objective has to be achieved is 2031, and with the objective of providing conditions for economically viable and competitive fishing capture and processing industry and land-based fishing related activity. At the same time account is taken of point (d) of Article 28(2) of Regulation (EU) No 1380/2013 which provides that a level playing field for Union operators vis-Ã -vis third-country operators is to be promoted. (6) The ICCAT recovery plan takes into account the specificities of the different types of fishing gear and fishing techniques. When implementing the ICCAT recovery plan, the Union and Member States should endeavour to promote coastal fishing activities and the research on and use of fishing gear and techniques which are selective, so as to reduce by-catches of vulnerable species, and which have a reduced environmental impact, including gear and techniques used in traditional and artisanal fisheries, thereby contributing to a fair standard of living for local economies. (7) Regulation (EU) No 1380/2013 establishes the concept of minimum conservation reference sizes. In order to ensure consistency, the ICCAT concept of minimum sizes should be implemented into Union law as minimum conservation reference sizes. (8) Pursuant to ICCAT Recommendation 16-05, Mediterranean swordfish that have been caught and are below minimum conservation reference size have to be discarded. The same applies to catches of Mediterranean swordfish exceeding the by-catch limits established by Member States in their annual fishing plans. For the purpose of the Union's compliance with its international obligations under ICCAT, Article 5a of Commission Delegated Regulation (EU) 2015/98 (4) provides for derogations from the landing obligation for Mediterranean swordfish in accordance with Article 15(2) of Regulation (EU) No 1380/2013. Delegated Regulation (EU) 2015/98 implements certain provisions of ICCAT Recommendation 16-05 which lays down the obligation to discard Mediterranean swordfish for vessels that exceed their allocated quota or their maximum level of permitted by-catches. The scope of that Delegated Regulation includes vessels engaged in recreational fishing. (9) Taking into consideration that the recovery plan set out in this Regulation will implement ICCAT Recommendation 16-05, the provisions of Regulation (EU) 2017/2107 of the European Parliament and of the Council (5) concerning Mediterranean swordfish should be deleted. (10) Fishing activities using driftnets have in the past undergone a rapid increase in terms of fishing effort and lack of sufficient selectivity. The uncontrolled expansion of those activities posed a serious risk for the target species and their use was prohibited for catching highly migratory fish, including swordfish, by Council Regulation (EC) No 1239/98 (6). (11) To ensure compliance with the CFP, Union legislation has been adopted to establish a system of control, inspection and enforcement, which includes the fight against illegal, unreported and unregulated (IUU) fishing. In particular, Council Regulation (EC) No 1224/2009 (7) establishes a Union system for control, inspection and enforcement with a global and integrated approach so as to ensure compliance with all the rules of the CFP. Commission Implementing Regulation (EU) No 404/2011 (8) lays down detailed rules for the implementation of Regulation (EC) No 1224/2009. Council Regulation (EC) No 1005/2008 (9) establishes a Community system to prevent, deter and eliminate IUU fishing. Those Regulations already include provisions that cover a number of the measures laid down in ICCAT Recommendation 16-05. It is therefore not necessary to include those provisions in this Regulation. (12) In arrangements for the chartering of fishing vessels, the relationships between the owner, the charterer and the flag State are often unclear. Some operators engaging in IUU activities evade controls by abusing those arrangements. Chartering is prohibited by Regulation (EU) 2016/1627 of the European Parliament and of the Council (10) in the context of bluefin tuna fisheries. It is appropriate, as a preventive measure to protect a stock under recovery and for sake of consistency with Union law, to adopt a similar prohibition in the recovery plan set out in this Regulation. (13) Union legislation should implement ICCAT recommendations in order to place Union and third country fishermen on an equal footing and to ensure that the rules can be accepted by all. (14) In order to swiftly implement into Union law future ICCAT recommendations amending or supplementing the ICCAT recovery plan, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending the Annexes to this Regulation and certain provisions of this Regulation on deadlines for reporting information, time periods for closures, minimum conservation reference size, tolerance levels for incidental catches and by-catches, technical characteristics of fishing gear, percentage of quota uptake for the purpose of informing the Commission, as well as information to be provided on fishing vessels. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (11). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (15) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards the format for the annual report on the implementation of this Regulation submitted by the Member States. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). (16) The delegated acts and implementing acts provided for in this Regulation should be without prejudice to the implementation of future ICCAT recommendations into Union law through the ordinary legislative procedure. (17) Annex II to Council Regulation (EC) No 1967/2006 (13) allows for a maximum of 3 500 hooks that can be set or taken on board of vessels targeting swordfish, while ICCAT Recommendation 16-05 allows for a maximum of 2 500 hooks. In order to properly implement that recommendation into Union law it is necessary to amend Regulation (EC) No 1967/2006 accordingly. (18) Section 2 of Chapter III of Regulation (EU) 2017/2107 lays down certain technical and control measures as regards Mediterranean swordfish. The measures laid down in ICCAT Recommendation 16-05, which are implemented into Union law by this Regulation, are more restrictive or more precise to allow the recovery of the stock. Section 2 of Chapter III of Regulation (EU) 2017/2107 should therefore be deleted and replaced by the relevant measures laid down in this Regulation, HAVE ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down general rules for the implementation by the Union of a multiannual recovery plan for swordfish (Xiphias gladius) in the Mediterranean Sea (Mediterranean swordfish) adopted by ICCAT, starting from 2017 and continuing until 2031. Article 2 Scope This Regulation applies to: (a) Union fishing vessels, and Union vessels engaged in recreational fisheries, which: (i) catch Mediterranean swordfish; or (ii) tranship or carry on board, including outside the ICCAT Convention area, Mediterranean swordfish; (b) third country fishing vessels, and third country vessels engaged in recreational fisheries, which operate in Union waters and which catch Mediterranean swordfish; (c) third country vessels which are inspected in Member States ports and which carry on board Mediterranean swordfish or fishery products originating from Mediterranean swordfish that have not been previously landed or transhipped at ports. Article 3 Objective By way of derogation from Article 2(2) of Regulation (EU) No 1380/2013, the objective of this Regulation is to achieve a biomass of Mediterranean swordfish corresponding to MSY by 2031, with at least a 60 % probability of achieving that objective. Article 4 Relationship to other Union law This Regulation applies in addition to the following Regulations or, where those Regulations so provide, by way of derogation therefrom: (a) Regulation (EC) No 1224/2009; (b) Regulation (EU) 2017/2403 of the European Parliament and of the Council (14); (c) Regulation (EU) 2017/2107. Article 5 Definitions For the purposes of this Regulation, the following definitions apply: (1) fishing vessel means any vessel equipped for commercial exploitation of marine biological resources; (2) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (3) ICCAT Convention area means all waters of the Atlantic Ocean and adjacent seas; (4) Mediterranean Sea means maritime waters of the Mediterranean to the East of line 5 °36 ² West; (5) CPCs means Contracting Parties to the ICCAT Convention and Cooperating non-Contracting Parties, Entities or Fishing Entities; (6) fishing authorisation means an authorisation issued in respect of a Union fishing vessel entitling it to carry out specific fishing activities during a specified period, in a given area or for a given fishery under specific conditions; (7) fishing opportunity means a quantified legal entitlement to fish, expressed in terms of catches or fishing effort; (8) stock means a marine biological resource that occurs in a given management area; (9) fishery products means aquatic organisms resulting from any fishing activity or products derived therefrom; (10) discards means catches that are returned to the sea; (11) recreational fisheries means non-commercial fishing activities exploiting marine biological resources for recreation, tourism or sport; (12) vessel monitoring system data means data on the fishing vessel identification, geographical position, date, time, course and speed transmitted by satellite-tracking devices installed on board fishing vessels to the fisheries monitoring centre of the flag Member State; (13) landing means the initial unloading of any quantity of fisheries products from on board a fishing vessel to land; (14) transhipment means the unloading of all or any fisheries products on board a vessel to another vessel; (15) chartering means an arrangement by which a fishing vessel flying the flag of a Member State is contracted for a defined period by an operator in either another Member State or a third country without a change of flag; (16) longlines means a fishing gear which comprises a main line carrying numerous hooks on branch lines (snoods) of variable length and spacing depending on the target species; (17) hook means a bent, sharpened piece of steel wire; (18) rod and line means a fishing-line placed in a rod used by anglers and wound on a turning mechanism (reel) used to wind the line. TITLE II MANAGEMENT MEASURES, TECHNICAL CONSERVATION MEASURES AND CONTROL MEASURES CHAPTER 1 Management measures Article 6 Fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of fishing vessels flying its flag is commensurate with the fishing opportunities for Mediterranean swordfish available to that Member State. 2. The carrying-over of any unused quota for Mediterranean swordfish shall be prohibited. Article 7 Allocation of fishing opportunities 1. In accordance with Article 17 of Regulation (EU) No 1380/2013, when allocating the fishing opportunities available to them, Member States shall use transparent and objective criteria, including those of an environmental, social and economic nature, and shall also endeavour to distribute national quotas fairly among the various fleet segments, giving consideration to traditional and artisanal fishing, and to provide incentives to Union fishing vessels deploying selective fishing gear or using fishing techniques with reduced environmental impact. 2. Each Member State shall make provision for by-catch of swordfish within its Mediterranean swordfish quota and shall inform the Commission thereof when transmitting its annual fishing plan in accordance with Article 9. Such provision shall ensure that all dead Mediterranean swordfish are deducted from the quota. 3. Member States shall endeavour to allocate any increase in fishing opportunities resulting from the successful implementation of this Regulation to fishing vessels to which no quota for Mediterranean swordfish has previously been allocated and that fulfil the criteria for the allocation of fishing opportunities set out in Article 17 of Regulation (EU) No 1380/2013. Article 8 Capacity limitations 1. A capacity limitation by fishing gear type for fishing vessels shall apply for the duration of the recovery plan set out in this Regulation. Member States shall limit by fishing gear type the number of fishing vessels flying their flag and authorised to catch Mediterranean swordfish to the average yearly number of vessels flying their flag that fished for, retained on board, transhipped, transported or landed Mediterranean swordfish during the period 2013-2016. 2. Notwithstanding paragraph 1, Member States may decide to use the number of vessels flying their flag that fished for, retained on board, transhipped, transported or landed Mediterranean swordfish in 2016 for the purpose of calculating the capacity limitation, if that number is lower than the average yearly number of vessels during the period 2013 2016. That capacity limitation shall be applied by gear type for fishing vessels. 3. Member States may apply a tolerance of 5 % to the capacity limitation referred to in paragraph 1 for the years 2018 and 2019. 4. Member States shall inform the Commission by 1 March of each year of the measures taken to limit the number of fishing vessels flying their flag and authorised to catch Mediterranean swordfish. That information shall be included in the transmission of the annual fishing plans in accordance with Article 9. Article 9 Annual fishing plans 1. Member States shall submit their annual fishing plans to the Commission by 1 March of each year. Such annual fishing plans shall be submitted in the format set out in the ICCAT Guidelines for submitting data and information, and shall include detailed information regarding the quota for Mediterranean swordfish allocated by fishing gear type, including quota allocated to recreational fisheries, where relevant, and to by-catches. 2. The Commission shall compile the annual fishing plans referred to in paragraph 1 and integrate them into a Union fishing plan. The Commission shall transmit that Union fishing plan to the ICCAT Secretariat by 15 March each year. CHAPTER 2 Technical conservation measures Section 1 Fishing seasons Article 10 Closure periods 1. Mediterranean swordfish shall not be caught, either as targeted species or as by-catch, retained on board, transhipped or landed during the closure period. The closure period shall be from 1 January to 31 March of each year. 2. In order to protect Mediterranean swordfish, a closure period shall apply to longline vessels targeting Mediterranean albacore (Thunnus alalunga) from 1 October to 30 November of each year. 3. Member States shall monitor the effectiveness of the closure periods referred to in paragraphs 1 and 2 and shall submit to the Commission, at least two months and 15 days before the ICCAT annual meeting each year, all relevant information on appropriate controls and inspections carried out the previous year to ensure compliance with this Article. The Commission shall forward that information to the ICCAT Secretariat at least two months before the ICCAT annual meeting each year. Section 2 Minimum conservation reference size, incidental catch and by-catch Article 11 Minimum conservation reference size for Mediterranean swordfish 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, it shall be prohibited to catch, retain on board, tranship, land, transport, store, sell or display or offer for sale Mediterranean swordfish, including in recreational fisheries: (a) measuring less than 100 cm lower jaw to fork length (LJFL); or (b) weighing less than 11,4 kg of live weight, or 10,2 kg of gilled and gutted weight. 2. Only entire specimens of Mediterranean swordfish, without removal of any external part, or gilled and gutted specimens, may be retained on board, transhipped landed or carried in the first transport after landing. Article 12 Incidental catches of Mediterranean swordfish below the minimum conservation reference size Notwithstanding Article 11(1), fishing vessels targeting Mediterranean swordfish may retain on board, tranship, transfer, land, transport, store, sell or display or offer for sale incidental catches of Mediterranean swordfish below the minimum conservation reference size, provided such catches do not exceed 5 % by weight or number of specimens of the total Mediterranean swordfish catch of the fishing vessels concerned. Article 13 By-catches 1. By-catches of Mediterranean swordfish shall not exceed at any time following a fishing operation the by-catch limit that Member States establish in their annual fishing plans for the total catch on board by weight or number of specimens. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, fishing vessels not targeting Mediterranean swordfish shall not retain on board Mediterranean swordfish exceeding that by-catch limit. 3. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, if the quota for Mediterranean swordfish allocated to the flag Member State is exhausted, any Mediterranean swordfish caught alive shall be released. 4. Where the quota for Mediterranean swordfish allocated to the flag Member State is exhausted, the processing and commercialisation of dead Mediterranean swordfish shall be prohibited and all catches shall be recorded. Member States shall provide information on the quantity of such dead Mediterranean swordfish on an annual basis to the Commission which shall forward it to the ICCAT Secretariat, in accordance with Article 21. Section 3 Technical characteristics of the fishing gear Article 14 Technical characteristics of the fishing gear 1. The maximum number of hooks that may be set by or carried on board fishing vessels targeting Mediterranean swordfish shall be fixed at 2 500 hooks. 2. By way of derogation from paragraph 1, a replacement set of 2 500 rigged hooks shall be allowed on board fishing vessels for trips longer than two days provided that it is duly lashed and stowed in lower decks so that it may not readily be used. 3. The hook size shall not be smaller than 7 cm in height. 4. The length of the pelagic longlines shall not exceed 30 nautical miles (55,56 km). CHAPTER 3 Control measures Section 1 Record of vessels Article 15 Fishing authorisations 1. Member States shall issue fishing authorisations to fishing vessels targeting Mediterranean swordfish and flying their flag, in accordance with the relevant provisions laid down in Regulation (EU) 2017/2403, in particular Articles 20 and 21 thereof. 2. Only Union vessels included in the ICCAT record of vessels, in accordance with the procedure laid down in Articles 16 and 17, shall be allowed to target, retain on board, tranship, land, transport or process Mediterranean swordfish, without prejudice to the provisions on by-catches laid down in Article 13. 3. Large-scale fishing vessels authorised by Member States shall be registered in the ICCAT record of vessels 20 metres in length overall or greater authorised to operate in the ICCAT Convention area. Article 16 Information on vessels authorised to catch Mediterranean swordfish and albacore tuna in the current year 1. Member States shall submit electronically each year to the Commission the following information in the format set out in the ICCAT Guidelines for submitting data and information: (a) by 1 January, the information on fishing vessels flying their flag and authorised to catch Mediterranean swordfish, as well as vessels authorised to catch Mediterranean swordfish in the context of recreational fisheries; (b) by 1 March, the information on fishing vessels flying their flag and authorised to target Mediterranean albacore tuna. The Commission shall send to the ICCAT Secretariat the information referred to in point (a) by 15 January of each year and the information referred to in point (b) by 15 March of each year. The information on the fishing vessels referred to in points (a) and (b) of the first subparagraph of this paragraph shall contain the vessel's name and Union fleet register number (CFR) as defined in Annex I to Commission Implementing Regulation (EU) 2017/218 (15). 2. In addition to the information referred to in paragraph 1, Member States shall notify the Commission of any modification of the information on fishing vessels referred to in paragraph 1 within 30 days of that modification. The Commission shall, within 45 days from the date of the modification, transmit that information to the ICCAT Secretariat. 3. In addition to any information transmitted to the ICCAT Secretariat in accordance with paragraphs 1 and 2 of this Article, the Commission shall where necessary, pursuant to Article 7(6) of Regulation (EU) 2017/2403, send updated details of the vessels referred to in paragraph 1 of this Article to the ICCAT Secretariat without delay. Article 17 Information on vessels authorised to target Mediterranean swordfish using harpoons or pelagic longlines during the preceding year 1. By 30 June of each year, Member States shall submit electronically to the Commission the following information concerning fishing vessels flying their flag that were authorised to carry out pelagic longline fisheries or harpoon fisheries targeting Mediterranean swordfish during the preceding year: (a) name of the vessel (in the absence of the name, the registry number without country initials); (b) Union fleet register number (CFR) as defined in Annex I to Implementing Regulation (EU) 2017/218; (c) ICCAT record number. 2. The information referred to in paragraph 1 shall be submitted in the format set out in the ICCAT Guidelines for submitting data and information. 3. The Commission shall send the information referred to in paragraph 1 to the ICCAT Secretariat by 31 July of each year. Section 2 Monitoring and surveillance Article 18 Vessel monitoring system 1. For control purposes, the transmission of vessel monitoring system (VMS) data from fishing vessels that are authorised to catch Mediterranean swordfish shall not be interrupted when those vessels are in port. 2. Member States shall ensure that their fisheries monitoring centres forward to the Commission and a body designated by it, in real time and using the format https data feed, the VMS messages received from the fishing vessels flying their flag. The Commission shall send those messages electronically to the ICCAT Secretariat. 3. Member States shall ensure that: (a) VMS messages from the fishing vessels flying their flag are forwarded to the Commission at least every two hours; (b) in the event of a technical malfunction of the VMS, alternative messages from the fishing vessel flying their flag received in accordance with Article 25(1) of Implementing Regulation (EU) No 404/2011 are forwarded to the Commission within 24 hours of receipt by their fisheries monitoring centres; (c) VMS messages forwarded to the Commission are numbered sequentially (with a unique identifier) in order to avoid duplication; (d) VMS messages forwarded to the Commission comply with Article 24(3) of Implementing Regulation (EU) No 404/2011. 4. Each Member State shall take the necessary measures to ensure that all VMS messages made available to its inspection vessels are treated in a confidential manner and are limited to inspection at sea operations. Article 19 Chartering of Union fishing vessels The chartering of Union fishing vessels for targeting Mediterranean swordfish shall be prohibited. Article 20 National scientific observer programmes for pelagic longline vessels 1. Each Member State with a quota for Mediterranean swordfish shall implement a national scientific observer programme for pelagic longline vessels flying that Member State's flag and targeting Mediterranean swordfish in accordance with this Article. The national observer programme shall comply with the minimum standards laid down in Annex I. 2. Each Member State concerned shall ensure that national scientific observers are deployed on at least 10 % of pelagic longline vessels over 15 metres in length overall flying that Member State's flag and targeting Mediterranean swordfish. The percentage coverage shall be measured by number of fishing days, sets, vessels or trips. 3. Each Member State concerned shall design and implement a scientific monitoring approach to collect the information on the activities of pelagic longline vessels 15 metres in length overall and below flying that Member State's flag. Each flag Member State shall present the details of that scientific monitoring approach to the Commission in its annual fishing plan referred to in Article 9 by 2020. 4. The Commission shall immediately submit the details of the scientific monitoring approach referred to in paragraph 3 to the ICCAT Standing Committee on Research and Statistics (SCRS) for evaluation. Scientific monitoring approaches shall be subject to the approval of the ICCAT Commission at the ICCAT annual meeting prior to their implementation. 5. Member States shall issue their national scientific observers with an official identification document. 6. In addition to the tasks of scientific observers laid down in Annex I, Member States shall require scientific observers to assess and report the following data on Mediterranean swordfish: (a) the level of discards of specimens below the minimum conservation reference size; (b) region specific size and age at maturity; (c) habitat use, for comparison of the availability of Mediterranean swordfish to various fisheries, including comparisons between traditional and mesopelagic longline fisheries; (d) the impact of the mesopelagic longline fisheries in terms of catch composition, catch per unit effort series and size distribution of the catches; and (e) monthly estimation of the proportion of spawners and recruits in the catches. 7. By 30 June of each year Member States shall submit to the Commission the information collected under their national scientific observer programmes of the previous year. The Commission shall forward that information to the ICCAT Secretariat by 31 July of each year. Section 3 Control of catches Article 21 Recording and reporting of catches 1. The master of each fishing vessel authorised to catch Mediterranean swordfish shall keep a fishing logbook in accordance with the requirements laid down in Annex II and shall submit the logbook information to the flag Member State. 2. Without prejudice to the reporting obligations for Member States established in Regulation (EC) No 1224/2009, Member States shall send quarterly reports to the Commission of all catches of Mediterranean swordfish made by authorised vessels flying their flag, unless such information is sent on a monthly basis. Those quarterly reports shall be sent using the aggregated catch data report format and no later than 15 days following the end of each quarter period (namely by 15 April, 15 July and 15 October of each year and by 15 January of the following year). The Commission shall send that information to the ICCAT Secretariat by 30 April, 30 July and 30 October of each year and by 30 January of the following year. 3. In addition to the information referred to in paragraph 1, Member States shall submit to the Commission, by 30 June of each year, the following information concerning Union fishing vessels that were authorised to carry out pelagic longline fisheries or harpoon fisheries targeting Mediterranean swordfish during the preceding year: (a) information related to fishing activities by target species and area, based on sampling or on the whole fleet, including: (i) fishing period(s) and total annual number of fishing days of the vessel; (ii) geographical areas, by ICCAT statistical rectangles, for the fishing activities carried out by the vessel; (iii) type of vessel; (iv) number of hooks used by the vessel; (v) number of longline units used by the vessel; (vi) overall length of all longline units for the vessel; (b) data on the catches, in the smallest time-area possible, including: (i) size and, if possible, age distributions of the catches; (ii) catches and catch composition per vessel; (iii) fishing effort (average fishing days per vessel, average number of hooks per vessel, average longline units per vessel, average overall length of longline per vessel). The Commission shall forward that information to the ICCAT Secretariat by 31 July of each year. 4. The information referred to in paragraphs 1, 2 and 3 shall be submitted in the format set out in the ICCAT Guidelines for submitting data and information. Article 22 Data on quota uptake 1. Without prejudice to Article 34 of Regulation (EC) No 1224/2009, each Member State shall inform the Commission without delay when the uptake of the quota for Mediterranean swordfish allocated to a fishing gear type is deemed to have reached 80 %. 2. When accumulated catches of Mediterranean swordfish have reached 80 % of the national quota, the flag Member States shall send data on catches to the Commission on a weekly basis. Section 4 Landings and transhipments Article 23 Designated ports 1. Catches of Mediterranean swordfish, including by-catches and Mediterranean swordfish caught in the context of recreational fisheries with no tag affixed to each specimen as referred to in Article 30, shall only be landed or transhipped in designated ports. 2. Each Member State shall designate, in accordance with Article 43(5) of Regulation (EC) 1224/2009, ports in which landings and transhipments of Mediterranean swordfish referred to in paragraph 1 shall take place. 3. By 15 February of each year, Member States shall transmit a list of designated ports to the Commission. By 1 March of each year, the Commission shall transmit that list to the ICCAT Secretariat. Article 24 Prior notification 1. Article 17 of Regulation (EC) No 1224/2009 shall apply to masters of Union fishing vessels of 12 metres in length overall or more, included in the list of vessels referred to in Article 16 of this Regulation. The prior notification referred to in Article 17 of Regulation (EC) No 1224/2009 shall be sent to the competent authority of the Member State or CPC whose ports or landing facility they intend to use, as well as to the flag Member State, if different from the port Member State. 2. Masters of Union fishing vessels under 12 metres in length overall included in the list of vessels referred to in Article 16 shall, at least four hours before the estimated time of arrival at the port, notify the competent authority of the Member State or the CPC whose ports or landing facility they wish to use, as well as the flag Member State, if different from the port Member State, the following information: (a) estimated time of arrival; (b) estimated quantity of Mediterranean swordfish retained on board; and (c) the information on the geographical area where the catch was taken. 3. If the fishing grounds are less than four hours from the port, the estimated quantities of Mediterranean swordfish retained on board may be modified at any time prior to arrival. 4. The authorities of the port Member States shall maintain a record of all prior notifications for the current year. Article 25 Transhipments 1. Transhipment at sea by Union vessels carrying on board Mediterranean swordfish, or by third country vessels in Union waters, shall be prohibited in all circumstances. 2. Without prejudice to Article 51, Article 52(2) and (3) and Articles 54 and 57 of Regulation (EU) 2017/2107, vessels shall only tranship Mediterranean swordfish in designated ports. Section 5 Inspections Article 26 Annual inspection plans 1. By 31 January each year, Member States shall transmit their annual inspection plans to the Commission. Those annual inspection plans shall be set up in accordance with: (a) the objectives, priorities and procedures as well as benchmarks for inspection activities set out in Commission Implementing Decision (EU) 2018/1986 (16); and (b) the national control action programme for Mediterranean swordfish established under Article 46 of Regulation (EC) No 1224/2009. 2. The Commission shall compile the national inspection plans and integrate them into the Union inspection plan. The Union inspection plan shall be transmitted by the Commission to the ICCAT Secretariat, for endorsement by ICCAT, together with the annual fishing plans referred to in Article 9. Article 27 ICCAT Scheme of Joint International Inspection 1. Joint international inspection activities shall be carried out in accordance with the ICCAT Scheme for Joint International Inspection (the ICCAT Scheme) set out in Annex III. 2. Member States whose fishing vessels are authorised to catch Mediterranean swordfish shall assign inspectors and carry out inspections at sea under the ICCAT Scheme. The Commission or a body designated by it may assign Union inspectors to the ICCAT Scheme. 3. When, at any time, more than 50 fishing vessels flying the flag of a Member State are engaged in Mediterranean swordfish fisheries in the ICCAT Convention area, that Member State shall deploy an inspection vessel for the purpose of inspection and control at sea in the Mediterranean Sea throughout the period that those vessels are there. That obligation shall also be deemed to have been complied with where Member States cooperate to deploy an inspection vessel or where a Union inspection vessel is deployed in the Mediterranean Sea. 4. The Commission or a body designated by it shall coordinate the surveillance and inspection activities for the Union. The Commission may draw up, in coordination with the Member State concerned, joint inspection programmes to enable the Union to fulfil its obligation under the ICCAT Scheme. Member States whose fishing vessels are engaged in Mediterranean swordfish fisheries shall adopt the necessary measures to facilitate the implementation of those joint inspection programmes, in particular as regards the human and material resources required and the periods when and geographical areas where those resources are to be deployed. 5. Member States shall inform the Commission, by 1 December of each year, of the names of the inspectors and the inspection vessels they intend to assign to the ICCAT Scheme during the following year. Using that information, the Commission shall draw up, in collaboration with the Member States, an annual plan for the Union participation in the ICCAT Scheme, which it shall send to the ICCAT Secretariat by 1 January of each year. Article 28 Inspections in case of infringements Where a vessel flying the flag of a Member State has committed an infringement of the provisions of this Regulation, that Member State shall ensure that a physical inspection of that vessel takes place under its authority in its ports or, where the vessel is not in one of its ports, by a person designated by that Member State. CHAPTER 4 Recreational fisheries Article 29 Management measures 1. Each Member State allowing recreational fishing for Mediterranean swordfish shall make provision for a recreational fisheries quota within its national quota and shall inform the Commission thereof when transmitting its annual fishing plan in accordance with Article 9. Such provision shall ensure that all dead Mediterranean swordfish are deducted from the quota. 2. The Member States referred to in paragraph 1 of this Article shall, for the vessels flying their flag which are engaged in recreational fisheries for Mediterranean swordfish, ensure that the information on authorised vessels referred to in Article 30(2) includes those vessels. Vessels not included with that information shall not be authorised to fish for Mediterranean swordfish. 3. The selling and any other form of marketing of Mediterranean swordfish caught in recreational fisheries shall be prohibited. 4. Notwithstanding Article 15(1) of Regulation (EU) No 1380/2013, it shall be prohibited to catch, retain on board, tranship or land more than one Mediterranean swordfish per vessel per day for recreational fisheries. The Member States concerned shall take the necessary measures to ensure, to the greatest extent possible, and to facilitate the release of Mediterranean swordfish caught alive in the framework of recreational fishing, and may take more restrictive measures which improve the protection of Mediterranean swordfish. Article 30 Control measures 1. Only rod and line vessels shall be authorised to catch Mediterranean swordfish in recreational fisheries. 2. The information on authorised recreational vessels sent to the ICCAT Secretariat in accordance with point (a) of Article 16(1) shall include the following: (a) name of the vessel (in the absence of the name, the registry number without country initials); (b) previous name of the vessel, where applicable; (c) vessel's length overall; (d) name and address of owner(s) and operator(s) of the vessel. 3. Catch data, including length (LJFL) and live weight of each Mediterranean swordfish caught, retained on board and landed in the context of recreational fisheries shall be recorded and reported in accordance with Article 21. 4. Mediterranean swordfish may only be landed whole or gilled and gutted, and either in a designated port in accordance with Article 23, or with a tag affixed to each specimen. Each tag shall have a unique country specific number and be tamper proof. 5. Member States shall establish a tagging programme for the purposes of this Regulation and include the specifications of such programme in the annual fishing plans referred in Article 9. 6. Each Member State shall only authorise the use of tags as long as the accumulated catch amounts are within the quota allocated to it. 7. Each year Member States shall send to the Commission a report on the implementation of the tagging programme, at least two months and 15 days before the ICCAT annual meeting. The Commission shall compile the information from Member States and send it to the ICCAT Secretariat at least two months before the ICCAT annual meeting. TITLE III FINAL PROVISIONS Article 31 Annual report 1. By 15 September of each year, Member States shall submit to the Commission a report, for the preceding calendar year, on their implementation of this Regulation, and any additional information as appropriate. 2. The annual report shall include information on the steps taken to mitigate by-catch and reduce discards of Mediterranean swordfish below the minimum conservation reference size, and on any relevant research in that field. 3. The Commission shall compile the information received pursuant to paragraphs 1 and 2, and shall forward it to the ICCAT Secretariat by 15 October of each year. 4. The Commission may adopt implementing acts as regards detailed requirements for the format of the annual report referred to in this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 36(2). Article 32 Review The Commission shall report to the European Parliament and to the Council on the functioning of the recovery plan set out in this Regulation by 31 December 2025. Article 33 Financing For the purposes of Regulation (EU) No 508/2014 of the European Parliament and of the Council (17), the recovery plan set out in this Regulation shall be deemed to be a multiannual plan within the meaning of Article 9 of Regulation (EU) No 1380/2013. Article 34 Procedure for amendments 1. Where necessary in order to implement into Union law ICCAT recommendations amending or supplementing the ICCAT recovery plan which become binding on the Union, and insofar as amendments to Union law do not go beyond ICCAT recommendations, the Commission is empowered to adopt delegated acts in accordance with Article 35 for the purpose of amending: (a) deadlines for reporting information as laid down in Article 9(1) and (2), Article 10(3), Article 16(1) and (3), Article 17(1) and (3), Article 21(2) and (3), Article 22(2), Article 23(3), Article 26(1), Article 27(5) and Article 31(1) and (3); (b) closure periods as provided in Article 10(1) and (2); (c) the minimum conservation reference size set out in Article 11(1); (d) the tolerance levels referred to in Articles 12 and 13; (e) the technical characteristics of the fishing gear laid down in Article 14(1) to (4); (f) the percentage of quota uptake laid down in Article 22(1) and (2); (g) the information on vessels referred to in Article 16(1) and (2), Article 17(1), Article 21(1), (2), (3) and (4) and Article 30(2); and (h) Annexes I, II and III. 2. Any amendments adopted in accordance with paragraph 1 shall be strictly limited to the implementation of amendments or supplements to the corresponding ICCAT recommendations into Union law. Article 35 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 34 shall be conferred on the Commission for a period of five years from 15 July 2019. The Commission shall draw up a report in respect of the delegation of power no later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 34 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated act already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 34 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 36 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 47 of Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 37 Amendments to Regulation (EU) 2017/2107 In Regulation (EU) 2017/2107, Articles 20 to 26 are deleted. Article 38 Amendments to Regulation (EC) No 1967/2006 In Annex II to Regulation (EC) No 1967/2006, point 6(2) is replaced by the following: 2. 2 500 hooks for vessels targeting swordfish (Xiphias gladius) where this species account for at least 70 % of the catch in live weight after sorting;. Article 39 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 440, 6.12.2018, p. 174. (2) Position of the European Parliament of 4 April 2019 (not yet published in the Official Journal) and decision of the Council of 6 June 2019. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Commission Delegated Regulation (EU) 2015/98 of 18 November 2014 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (OJ L 16, 23.1.2015, p. 23). (5) Regulation (EU) 2017/2107 of the European Parliament and of the Council of 15 November 2017 laying down management, conservation and control measures applicable in the Convention area of the International Commission for the Conservation of Atlantic Tunas (ICCAT), and amending Council Regulations (EC) No 1936/2001, (EC) No 1984/2003 and (EC) No 520/2007 (OJ L 315, 30.11.2017, p. 1). (6) Council Regulation (EC) No 1239/98 of 8 June 1998 amending Regulation (EC) No 894/97 laying down certain technical measures for the conservation of fishery resources (OJ L 171, 17.6.1998, p. 1). (7) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (8) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system, for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (9) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (10) Regulation (EU) 2016/1627 of the European Parliament and of the Council of 14 September 2016 on a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean, and repealing Council Regulation (EC) No 302/2009 (OJ L 252, 16.9.2016, p. 1). (11) OJ L 123, 12.5.2016, p. 1. (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (14) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). (15) Commission Implementing Regulation (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register (OJ L 34, 9.2.2017, p. 9). (16) Commission Implementing Decision (EU) 2018/1986 of 13 December 2018 establishing specific control and inspection programmes for certain fisheries and repealing Implementing Decisions 2012/807/EU, 2013/328/EU, 2013/305/EU and 2014/156/EU (OJ L 317, 14.12.2018, p. 29). (17) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). ANNEX I ICCAT MINIMUM STANDARDS FOR FISHING VESSELS SCIENTIFIC OBSERVER PROGRAMMES General Provisions 1. These are the minimum standards for fishing vessels scientific observer programmes laid down in ICCAT Recommendation 16-14. Qualifications of Observers 2. Without prejudice to any training or technical qualifications recommended by the SCRS, CPCs shall ensure that their observers have the following minimum qualifications to accomplish their tasks: (a) sufficient knowledge and experience to identify ICCAT species and fishing gear configurations; (b) the ability to observe and record accurately the information to be collected under the programme; (c) the capability of performing the tasks set forth in paragraph 7 below; (d) the ability to collect biological samples; and (e) minimum and adequate training in safety and sea survival. 3. In addition, in order to ensure the integrity of their national observer programme, CPCs shall ensure the observers: (a) are not crew members of the fishing vessel being observed; (b) are not employees of the owner or beneficial owner of the fishing vessel being observed; and (c) do not have current financial or beneficial interests in the fisheries being observed. Observer Coverage 4. Each CPC shall ensure the following with respect to its domestic observer programmes: (a) a minimum of 5 % observer coverage of fishing effort in each of the pelagic longline and as defined in the ICCAT glossary, baitboat, traps, gillnet and trawl fisheries. The percentage coverage will be measured: (i) for pelagic longline fisheries, by number of fishing days, sets, or trips; (ii) for baitboat and trap fisheries, in fishing days; (iii) for gillnet fisheries, in fishing hours or days; and (iv) for trawl fisheries, in fishing hauls or days; (b) Notwithstanding point (a), for vessels less than 15 metres in length overall, where an extraordinary safety concern may exist that precludes deployment of an onboard observer, a CPC may employ an alternative scientific monitoring approach that will collect data equivalent to that specified in ICCAT Recommendation 16-14 in a manner that ensures comparable coverage. In any such cases, the CPC wishing to avail itself of an alternative approach must present the details of the approach to the SCRS for evaluation. The SCRS will advise ICCAT on the suitability of the alternative approach for carrying out the data collection obligations set out in ICCAT Recommendation 16-14. Alternative approaches implemented pursuant to this provision shall be subject to the approval of ICCAT at the annual meeting prior to implementation; (c) representative temporal and spatial coverage of the operation of the fleet to ensure the collection of adequate and appropriate data as required under ICCAT Recommendation 16-14 and any additional domestic CPC observer programme requirements, taking into account characteristics of the fleets and fisheries; (d) data collection on pertinent aspects of the fishing operation, including catch, as detailed in paragraph 7. 5. CPCs may conclude bilateral arrangements whereby one CPC places its domestic observers on vessels flying the flag of another CPC, as long as all provisions of ICCAT Recommendation 16-14 are complied with. 6. CPCs shall endeavour to ensure that observers alternate vessels between their assignments. Tasks of the Observer 7. CPCs shall require, inter alia, observers to: (a) Record and report upon the fishing activity of the observed vessel, which shall include at least the following: (i) data collection, that includes quantifying total target catch, discards and by-catch (including sharks, sea turtles, marine mammals, and seabirds), estimating or measuring size composition as practicable, disposition status (i.e., retained, discarded dead, released alive), the collection of biological samples for life history studies (e.g., gonads, otoliths, spines, scales); (ii) collect and report on all tags found; (iii) fishing operation information, including:  location of catch by latitude and longitude,  fishing effort information (e.g., number of sets, number of hooks, etc.),  date of each fishing operation, including, as appropriate, the start and stop times of the fishing activity,  use of fish aggregating objects, including fish aggregating devices (FADs), and  general condition of released animals related to survival rates (i.e. dead/alive, wounded, etc.); (b) observe and record the use of by-catch mitigation measures and other relevant information; (c) to the extent possible, observe and report environmental conditions (e.g., sea state, climate and hydrologic parameters, etc.); (d) observe and report on FADs, in accordance with the ICCAT Observer programme adopted under the multiannual conservation and management programme for tropical tuna; and (e) perform any other scientific tasks as recommended by SCRS and agreed by ICCAT. Obligations of the observer 8. CPCs shall ensure that the observer: (a) does not interfere with the electronic equipment of the vessel; (b) is familiar with the emergency procedures aboard the vessel, including the location of life rafts, fire extinguishers and first aid kits; (c) communicates as needed with the master on relevant observer issues and tasks; (d) does not hinder or interfere with the fishing activities and the normal operations of the vessel; (e) participates in a debriefing session(s) with appropriate representatives of the scientific institute or the domestic authority responsible for implementing the observer programme. Obligations of the master 9. CPCs shall ensure that the master of the vessel to which the observer is assigned: (a) permits appropriate access to the vessel and its operations; (b) allows the observer to carry out his/her responsibilities in an effective way, including by: (i) providing appropriate access to the vessel's gear, documentation (including electronic and paper logbooks), and catch; (ii) communicating at any time with appropriate representatives of the scientific institute or domestic authority; (iii) ensuring appropriate access to electronics and other equipment pertinent to fishing, including but not limited to:  satellite navigation equipment,  electronic means of communication; (iv) ensuring that no one on board the observed vessel tampers with or destroys observer equipment or documentation; obstructs, interferes with, or otherwise acts in a manner that could unnecessarily prevent the observer from performing his or her duties; intimidates, harasses, or harms the observer in any way; or bribes or attempts to bribe the observer; (c) provides accommodation to observers, including lodging, food and adequate sanitary and medical facilities, equal to those of officers; (d) provides the observer adequate space on the bridge or pilot house to perform his/her tasks, as well as space on deck adequate for carrying out observer tasks. Duties of the CPCs 10. Each CPC shall: (a) require its vessels, when fishing for ICCAT species, to carry a scientific observer in accordance with the provisions of ICCAT Recommendation 16-14; (b) oversee the safety of its observers; (c) encourage, where feasible and appropriate, their scientific institute or domestic authority to enter into agreements with the scientific institutes or domestic authorities of other CPCs for the exchange of observer reports and observer data between them; (d) provide in its annual report for use by ICCAT and the SCRS, specific information on the implementation of ICCAT Recommendation 16-14, which shall include: (i) details on the structure and design of their scientific observer programmes, including, inter alia:  the target level of observer coverage by fishery and gear type as well as how measured,  data required to be collected,  data collection and handling protocols in place,  information on how vessels are selected for coverage to achieve the CPC's target level of observer coverage,  observer training requirements, and  observer qualification requirements; (ii) the number of vessels monitored, the coverage level achieved by fishery and gear type; and (iii) details on how those coverage levels were calculated; (e) following the initial submission of the information required under paragraph 10(d)(i), report changes to the structure or design of its observer programmes in its annual reports only when such changes occur. CPCs shall continue to report the information required pursuant to paragraph 10(d)(ii) to ICCAT annually; (f) each year, using the designated electronic formats that are developed by the SCRS, report to the SCRS information collected through domestic observer programmes for use by ICCAT, in particular for stock assessment and other scientific purposes, in line with procedures in place for other data reporting requirements and consistent with domestic confidentiality requirements; (g) ensure implementation of robust data collection protocols by its observers, when carrying out their tasks referred to in paragraph 7, including, as necessary and appropriate, the use of photography. Duties of the Executive Secretary 11. The Executive Secretary facilitates access by SCRS and ICCAT to relevant data and information submitted pursuant to ICCAT Recommendation 16-14. Duties of the SCRS 12. The duties of the SCRS are to: (a) develop, as needed and appropriate, an observer working manual for voluntary use by CPCs in their domestic observer programmes, that includes model data collection forms and standardised data collection procedures, taking into account observer manuals and related materials that may already exist through other sources, including CPCs, regional and sub-regional bodies, and other organisations; (b) develop fisheries specific guidelines for electronic monitoring systems; (c) provide ICCAT with a summary of the scientific data and information collected and reported pursuant to ICCAT Recommendation 16-14 and any relevant associated findings; (d) make recommendations, as necessary and appropriate, on how to improve the effectiveness of scientific observer programmes in order to meet the data needs of ICCAT, including possible revisions to ICCAT Recommendation 16-14 or with respect to implementation of these minimum standards and protocols by CPCs. Electronic Monitoring Systems 13. Where they have been determined by SCRS to be effective in a particular fishery, electronic monitoring systems may be installed on board fishing vessels to complement or, pending SCRS advice and an ICCAT decision, to replace the human observer on board. 14. CPCs should consider any applicable guidelines that are endorsed by SCRS on the use of electronic monitoring systems. 15. CPCs are encouraged to report to the SCRS their experiences in the use of electronic monitoring systems in their ICCAT fisheries to complement human observer programmes. CPCs who have not yet implemented such systems are encouraged to explore their use and report their findings to the SCRS. ANNEX II REQUIREMENTS FOR FISHING LOGBOOKS Minimum specifications for fishing logbooks: 1. The logbook shall be numbered by sheet. 2. The logbook shall be completed every day (midnight) or before port arrival. 3. The logbook shall be completed in case of at-sea inspections. 4. One copy of the sheets shall remain attached to the logbook. 5. Logbooks shall be kept on board to cover a period of one year of operation. Minimum standard information for fishing logbooks: 1. Master's name and address. 2. Dates and ports of departure, dates and ports of arrival. 3. Vessel's name, register number, ICCAT number, international radio call sign and IMO number (if available). 4. Fishing gear: (a) type FAO code; (b) dimension (e.g. length, mesh size, number of hooks). 5. Operations at sea with one line (minimum) per day of trip, providing: (a) activity (e.g. fishing, steaming); (b) position: exact daily positions (in degree and minutes), recorded for each fishing operation or at midday when no fishing has been conducted during that day; (c) record of catches, including: (i) FAO code; (ii) round (RWT) weight in kg per day; (iii) number of specimens per day. 6. Master's signature. 7. Means of weight measure: estimation, weighing on board. 8. The logbook shall be kept in equivalent live weight of fish and shall mention the conversion factors used in the evaluation. Minimum information for fishing logbooks in case of landing or transhipment: 1. Dates and port of landing or transhipment. 2. Products: (a) species and presentation by FAO code; (b) number of fish or boxes and quantity in kg. 3. Signature of the master or vessel agent. 4. In case of transhipment: receiving vessel name, its flag and ICCAT number. ANNEX III ICCAT SCHEME OF JOINT INTERNATIONAL INSPECTION Pursuant to paragraph 3 of Article IX of the ICCAT Convention, ICCAT recommends the establishment of the following arrangements for international control outside the waters under national jurisdiction for the purpose of ensuring the application of the ICCAT Convention and the measures in force thereunder: I. Serious violations 1. For the purposes of these procedures, a serious violation means the following violations of the provisions of the ICCAT conservation and management measures adopted by ICCAT: (a) fishing without a license, permit or authorisation issued by the flag CPC; (b) failure to maintain sufficient records of catch and catch-related data in accordance with the ICCAT's reporting requirements or significant misreporting of such catch or catch-related data; (c) fishing in a closed area; (d) fishing during a closed season; (e) intentional taking or retention of species in contravention of any applicable conservation and management measure adopted by ICCAT; (f) significant violation of catch limits or quotas in force pursuant to the ICCAT rules; (g) using prohibited fishing gear; (h) falsifying or intentionally concealing the markings, identity or registration of a fishing vessel; (i) concealing, tampering with or disposing of evidence relating to investigation of a violation; (j) multiple violations which taken together constitute a serious disregard of measures in force pursuant to ICCAT; (k) assault, resist, intimidate, sexually harass, interfere with, or unduly obstruct or delay an authorised inspector or observer; (l) intentionally tampering with or disabling the VMS; (m) such other violations as may be determined by ICCAT, once these are included and circulated in a revised version of these procedures; (n) interference with the satellite monitoring system or operation of a vessel without a VMS; (o) transhipment at sea. 2. In the case of any boarding and inspection of a fishing vessel during which the authorised inspectors observe an activity or condition that would constitute a serious violation, as defined in paragraph 1, the authorities of the flag State of the inspection vessel shall immediately notify the flag State of the fishing vessel, directly as well as through the ICCAT Secretariat. In such situations, the inspector should, also inform any inspection vessel of the flag State of the fishing vessel known to be in the vicinity. 3. ICCAT inspectors shall register the inspections undertaken and the infringements detected (if any) in the fishing vessel logbook. 4. The flag State CPC shall ensure that, following the inspection referred to in paragraph 2, the fishing vessel concerned ceases all fishing activities. The flag State CPC shall require the fishing vessel to proceed within 72 hours to a port designated by it, where an investigation shall be initiated. 5. In the case where an inspection has detected an activity or condition that would constitute a serious violation, the vessel should be reviewed under the procedures described in ICCAT Recommendation 11-18 Further Amending Recommendation 09-10 Establishing a List of Vessels Presumed to Have Carried Out Illegal, Unreported and Unregulated Fishing Activities in the ICCAT Convention Area, taking into account any response actions and other follow up. II. Conduct of inspections 6. Inspections shall be carried out by inspectors designated by the Contracting Governments. The names of the authorised government agencies and individual inspectors designated for that purpose by their respective governments shall be notified to the ICCAT Commission. 7. Inspection vessels carrying out international boarding and inspection duties in accordance with this Annex shall fly a special flag or pennant approved by the ICCAT Commission and issued by the ICCAT Secretariat. The names of the vessels so used shall be notified to the ICCAT Secretariat as soon as practical in advance of the commencement of inspection activities. The ICCAT Secretariat shall make information regarding designated inspection vessels available to all CPCs, including by posting on its password-protected website. 8. Inspectors shall carry appropriate identity documentation issued by the authorities of the flag State, which shall be in the form shown in paragraph 21. 9. Subject to the arrangements agreed under paragraph 16, a fishing vessel flagged to a Contracting Party and fishing for tuna or tuna-like fishes in the ICCAT Convention area outside waters under national jurisdiction shall stop when given the appropriate signal in the International Code of Signals by an inspection vessel flying the ICCAT pennant described in paragraph 7 and carrying an inspector unless the fishing vessel is actually carrying out fishing operations, in which case it shall stop immediately once it has finished such operations. The master of the fishing vessel shall permit the inspection party, as specified in paragraph 10, to board it and must provide a boarding ladder. The master shall enable the inspection party to make such examination of equipment, catch or gear and any relevant documents as an inspector deems necessary to verify compliance with ICCAT recommendations in force in relation to the flag State of the fishing vessel being inspected. Further, inspectors may ask for any explanations that they deem necessary. 10. The size of the inspection party shall be determined by the commanding officer of the inspection vessel taking into account relevant circumstances. The inspection party should be as small as possible to accomplish the duties set out in this Annex safely and securely. 11. Upon boarding the fishing vessel, inspectors shall produce the identity documentation described in paragraph 8. Inspectors shall observe generally accepted international regulations, procedures and practices relating to the safety of the fishing vessel being inspected and its crew, and shall minimise interference with fishing activities or stowage of product and, to the extent practicable, avoid action which would adversely affect the quality of the catch on board. Inspectors shall limit their enquiries to the ascertainment of the observance of ICCAT recommendations in force in relation to the flag State of the fishing vessel concerned. In making the inspection, inspectors may ask the master of the fishing vessel for any assistance they may require. Inspectors shall draw up a report of the inspection in a form approved by the ICCAT Commission. Inspectors shall sign the report in the presence of the master of the fishing vessel who shall be entitled to add or have added to the report any observations which he or she may think suitable and must sign such observations. 12. Copies of the report shall be given to the master of the fishing vessel and to the government of the inspection party, which shall transmit copies to the appropriate authorities of the flag State of the inspected fishing vessel and to the ICCAT Commission. Where any infringement of ICCAT recommendations is discovered, the inspector should, where possible, also inform any inspection vessel of the flag State of the fishing vessel known to be in the vicinity. 13. Resistance to inspectors or failure to comply with their directions shall be treated by the flag State of the inspected fishing vessel in a manner similar to such conduct committed with respect to a national inspector. 14. Inspectors shall carry out their duties under these arrangements in accordance with the rules set out in this Regulation, but they shall remain under the operational control of their national authorities and shall be responsible to them. 15. Contracting Governments shall consider and act on inspection reports, sighting information sheets as per ICCAT Recommendation 94-09 and statements resulting from documentary inspections of foreign inspectors under these arrangements on a similar basis in accordance with their national legislation to the reports of national inspectors. The provisions of this paragraph shall not impose any obligation on a Contracting Government to give the report of a foreign inspector a higher evidential value than it would possess in the inspector's own country. Contracting Governments shall collaborate in order to facilitate judicial or other proceedings arising from a report of an inspector under these arrangements. 16. (a) Contracting Governments shall inform the ICCAT Commission by 1 January each year of their provisional plans for conducting inspection activities under ICCAT Recommendation 16-05 in that calendar year and the ICCAT Commission may make suggestions to Contracting Governments for the coordination of national operations in this field including the number of inspectors and inspection vessels carrying inspectors; (b) the arrangements set out in ICCAT Recommendation 16-05 and the plans for participation shall apply between Contracting Governments unless otherwise agreed between them, and such agreement shall be notified to the ICCAT Commission. Provided, however, that implementation of the scheme shall be suspended between any two Contracting Governments if either of them has notified the ICCAT Commission to that effect, pending completion of such an agreement. 17. (a) The fishing gear shall be inspected in accordance with the regulations in force for the subarea for which the inspection takes place. Inspectors will state the subarea for which the inspection took place, and a description of any violations found, in the inspection report; (b) inspectors shall have the authority to inspect all fishing gear in use or on board. 18. Inspectors shall affix an identification mark approved by the ICCAT Commission to any fishing gear inspected which appears to be in contravention of ICCAT recommendations in force in relation to the flag State of the fishing vessel concerned and shall record that fact in his/her report. 19. Inspectors may photograph the gears, equipment, documentation and any other element he/she considers necessary in such a way as to reveal those features which in their opinion are not in conformity with the regulation in force, in which case the subjects photographed should be listed in the report and copies of the photographs should be attached to the copy of the report to the flag State. 20. Inspectors shall, as necessary, inspect all catch on board to determine compliance with ICCAT recommendations. 21. The model Identity Card for inspectors is as follows: dimensions: width 10,4 cm, height 7 cm.